       Case 4:21-cr-00009 Document 86 Filed on 07/11/21 in TXSD Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


 UNITED STATES OF AMERICA                                §
                                                         §
 v.                                                      §             Criminal No. 4:21-cr-00009
                                                         §
 ROBERT T. BROCKMAN                                      §


   DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION TO STRIKE

         Defendant Robert T. Brockman requests that the Court deny the government’s

Motion to Strike (Dkt. 84) given that the Court has already scheduled a status conference

on July 27, 2021, where “all pending issues before the Court” will be addressed, and

because the defendant needs the requested information to adequately prepare for the

upcoming Competency Hearing currently scheduled for September 13, 2021.                                          The

defendant is mindful of the Court’s procedures, and if the Court would prefer to receive a

joint letter in advance of the July 27 status conference, the defendant will certainly provide

one.1 However, the parties have met and conferred extensively concerning the documents

requested in the defendant’s Motion to Compel in Advance of the Competency Hearing

(Dkt. No. 81) (“Motion”), and the government refuses to produce the information.




         1
           It is worth noting that one of the pleadings that the government has asked the Court to address at the
upcoming status conference is its Motion for Discovery Order Under Rule 17(c) (Dkt. 26), which the government
filed without first submitting a joint letter, and another is its Second Motion for Discovery Under Rule 17(c)(1)
(Dkt. 71), which the government filed after submitting a letter to the Court but prior to any pre-motion hearing or
otherwise receiving permission from the Court to proceed. See Dkt. 82, July 6, 2021 Letter from C. Magnani
(asking the Court to address Dkt. 26 and Dkt. 70 at the July 27 conference).



                                                        -1-
       Case 4:21-cr-00009 Document 86 Filed on 07/11/21 in TXSD Page 2 of 4




         Specifically, the defendant seeks the following information that bears directly on

the validity of the examination under the law and the potential bias and qualifications of

the three Court-designated doctors who examined Mr. Brockman in advance of the

Competency Hearing (collectively “Examining Doctors”):

             (a) All records of communications between the government and the Examining

Doctors, including emails and notes of verbal communications;

         (b) All raw data, notes, and test results underlying the Examining Doctors’ reports;

and

         (c) All (i) articles published by the Examining Doctors, (ii) transcripts of testimony

by the Examining Doctors, and (iii) court rulings or opinions that contain adverse

conclusions concerning the qualifications, credibility, or any other issue with regard to the

Examining Doctors, that are within the government’s possession, custody, or control.

         If it is still the Court’s preference to receive a letter in advance of the status

conference, the defense will provide one.2 But the defendant respectfully requests that

briefing on its Motion proceed in the ordinary course to allow to Court to resolve the

dispute sufficiently in advance of the Competency Hearing.




         2
            Counsel for the government and the defendant have had a difficult time agreeing to the content of any joint
letter to the Court, and the defendant perceives the government’s two most recent unilateral letters (Dkt. 76 and Dkt.
82) as violating this Court’s February 1 Order that the Examining Doctors’ reports be submitted under seal and as
being designed to provide otherwise non-public information to the media. See Billionaire Deemed Competent for
Trial in Record Tax-Fraud Case, Bloomberg Law (July 6, 2021), https://news.bloomberglaw.com/white-collar-and-
criminal-law/billionaire-competent-to-stand-trial-for-tax-crimes-experts-say. Defense counsel respectfully requests
that some portion of the July 27 status conference be dedicated to discussing the Court’s joint letter process so that
both parties have the same understanding and will meet all of the Court’s expectations going forward.



                                                        -2-
     Case 4:21-cr-00009 Document 86 Filed on 07/11/21 in TXSD Page 3 of 4




      For the foregoing reasons, the Court should deny the government’s Motion to Strike.


Dated: July 11, 2021                        /s/Jason S. Varnado
                                            Jason S. Varnado
                                            Texas Bar No. 24034722
                                            SDTX Ad. ID No. 32166
                                            Email: jvarnado@jonesday.com
                                            David S. Smith
                                            Texas Bar No. 24117073
                                            SDTX Ad. ID No. 3398393
                                            Email: dssmith@jonesday.com
                                            JONES DAY
                                            717 Texas, Suite 3300
                                            Houston, TX 77002
                                            Telephone: 832-239-3939
                                            Facsimile: 832-239-3600

                                            Kathryn Keneally (Admitted Pro Hac Vice)
                                            New York Bar No. 1866250
                                            Email: kkeneally@jonesday.com
                                            James P. Loonam (Admitted Pro Hac Vice)
                                            New York Bar No. 4035275
                                            Email: jloonam@jonesday.com
                                            JONES DAY
                                            250 Vesey Street
                                            New York, NY 10281-1047
                                            Telephone: 212-326-3939
                                            Facsimile: 212-755-7306

                                            Attorneys for Defendant
                                            Robert T. Brockman




                                          -3-
     Case 4:21-cr-00009 Document 86 Filed on 07/11/21 in TXSD Page 4 of 4




                             CERTIFICATE OF SERVICE

       I certify that on this 11th day of July, 2021, this document was served by electronic

filing service on all counsel of record.



                                             /s/ Jason S. Varnado
                                             Jason S. Varnado




                                           -4-
